Citation Nr: 0312749	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for degenerative disc disease of the lumbosacral 
spine at L4-5 and L5-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which granted the veteran 
service connection for his low back disorder, and assigned a 
40 percent disability evaluation.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine at L4-5 and L5-S1 is productive of severe 
intervertebral disc syndrome characterized by recurring 
attacks of symptoms compatible with sciatic neuropathy and 
intermittent relief, but has not been characterized as 
vertebral fracture without cord involvement and the lumbar 
spine is not ankylosed.

3.  The veteran's degenerative disc disease of the 
lumbosacral spine at L4-5 and L5-S1 is productive of 
limitation of motion and narrowed joint space, but is not 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine at L4-5 and L5-S1 have not been met. 38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5293 (2002); 67 Fed. Reg. 
54,345-54,349 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his back disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as at least 60 percent disabling because he 
experiences pain and limitation of motion.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statements of the case, and the supplemental statements 
of the case issued in connection with the veteran's appeal, 
as well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
granting an increased disability evaluation for his 
degenerative disc disease of the lumbar spine at L4-5 and L5-
S1, as well as provided a detailed explanation of why an 
increased disability evaluation was not granted.  In 
addition, the statements of the case and the supplemental 
statements of the case included the criteria for granting an 
increased rating, as well as other regulations pertaining to 
his claim.  In particular, the January 1999 statement of the 
case notified the veteran of the kind of information needed 
from him and what he could do to help his claim.  Similarly, 
an October 2002 letter to the veteran, from the RO, notified 
the veteran of the provisions of the VCAA and the 
responsibilities of the VA.  Likewise, a January 2003 rating 
decision from the RO apprised the veteran of a change in the 
applicable regulations, and that he could submit additional 
medical evidence regarding his claim.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations in 
connection with his request for an increased disability 
evaluation for his back disorder.  Further, the veteran was 
provided the opportunity to submit additional medical 
evidence.  The veteran and his representative have not 
informed the Board of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a 40 percent 
disability evaluation for the veteran's low back disorder.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
his degenerative disc disease of the lumbosacral spine in an 
August 1998 rating decision, on the basis that service 
medical records showed treatment for low back pain and 
lumbosacral strain, and that post-service private medical 
records also showed treatment for low back pain and 
lumbosacral strain.  A 10 percent disability evaluation was 
assigned, effective March 1998.  In September 1998, the 
veteran filed a notice of disagreement with the assigned 
disability evaluation, and a statement of the case was issued 
in January 1999.  The veteran perfected his appeal in March 
1999.

The RO, in June 1999, following a review of additional 
medical evidence, increased the veteran's disability 
evaluation to 40 percent disabling, also effective March 
1998.  In July 1999, the veteran again filed a notice of 
disagreement with the assigned disability evaluation, and the 
RO issued a statement of the case in November 1999.  The 
veteran again perfected his appeal in May 2000.  

In June 2000 and April 2002, supplemental statements of the 
case were issued, after considering additional medical 
evidence.  The RO continued the 40 percent disability 
evaluation.  Additional medical evidence was again submitted, 
and the veteran was afforded another VA examination in 
November 2002.  In January 2003, the RO issued another rating 
decision, continuing the veteran's 40 percent disability 
evaluation, after considering the new medical evidence and a 
change in the applicable rating criteria.  As the 40 percent 
disability evaluation assigned during the course of the 
veteran's appeal is less than the maximum percentage rating 
available under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation remains valid on appeal.  
See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The pertinent evidence of record consists of VA medical 
records, private medical records, and VA examination reports.

Private medical records dated March 1993 to May 1998 indicate 
that the veteran was treated for complaints of low back pain.  
A February 1994 treatment note from D. A. Fetter, M.D. states 
that the veteran was diagnosed with an acute lumbosacral 
strain and that examination showed a moderate paravertebral 
muscle spasm of the lumbar spine.

A July 1996 letter from W. F. Rowley, M.D. indicates that the 
veteran experienced pain in his right flank, which continued 
despite a cholescystectomy.   The letter stated that the 
veteran reported a history of low back pain from shoveling 
snow approximately two years earlier, and that he continued 
to have intermittent low back discomfort since that time.  
The veteran complained that his work as a painter and his 
work during household activities, such as mowing the lawn, 
aggravated his pain.  The veteran also complained of pain 
with prolonged standing.  He denied aggravation of his right 
flank pain by coughing or sneezing, radiculopathy, bladder or 
bowel problems, and paresthesias.  Physical examination 
showed good range of motion of the neck, there was no 
percussion pain over the cervical thoracal lumbosacral spine.  
There was no evidence of atrophy, weakness, or fasciculation.  
Muscle tone was normal.  Examination of the cranial nerves 
was normal.  Sensation was intact and finger-to-nose and 
heel-to-knee-to-foot coordination tests were normal.  There 
was no evidence of involuntary or ataxic movements.  Gait was 
normal.  The summary was that neurological evaluation was 
normal and the impression was rule out occult intra-abdominal 
pathology and rule-out intercostals neuralgia of the right at 
T8-T9.

A July 1997 physical therapy requisition from Victory 
Memorial Hospital indicates that the veteran reported a 
history of low back pain since he was in his 20s.  The record 
indicated that an MRI and x-rays were negative.  The veteran 
complained of pain across and up to the lateral right side, 
which is relieved somewhat by stretching.  Physical 
examination showed a normal gait, normal range of motion of 
lumbar spine, and full strength and range of motion of the 
upper and lower extremities.  There was increased pain on 
flexion and tenderness to palpation.

A September 1997 letter from Dr. Rowley indicates that the 
veteran was using a back brace at work, which reduced his 
pain.

October 1997 radiology reports indicate that an MRI of the 
lumbar spine showed a small left foraminal disc herniation at 
L4-5 and minor disc bulging at L4-5 and L5-S1.  There was no 
evidence of facet arthropathy.  An x-ray revealed mild 
degenerative changes of the cervical spine without evidence 
of focal disc herniation.

An April 1998 letter from S. J. Larson, M.D. states that 
there was no evidence of radiculopathy upon examination.  An 
associated treatment note indicated that the veteran had 
mildly restricted range of motion in flexion and extension.  
Strength was full and straight leg raising was not painful.  
An associated x-ray report showed stable alignment and 
limited osteoarthritis involving the facet articulations 
bilaterally between L5 and S1, without evidence of fracture, 
subluxation, or bony neoplasm.  A bone scan was recommended.

The veteran had a bone scan in May 1998, which only showed 
nonspecific findings of a mildly increased uptake of the 
radionuclide along the left lumbar spine at L4-5 and a mildly 
increased uptake of the radionuclide at S1, which were 
indicative of degenerative changes.

The veteran was first afforded a VA examination in connection 
with his claim in August 1998.  According to the report, the 
veteran complained of constant low back pain, which began 
while in service in 1969, and which varied in intensity on a 
daily basis.  The veteran reported that most of his pain was 
on the right, in the mid-lumbar area.  He also reported that 
he wore a soft elastic back support and worked as a painter.  
Examination of the lumbar spine revealed that the veteran had 
normal lumbar lordosis, and that the veteran complained of 
pain upon forward flexion.  Range of motion showed lateral 
bending to 30 degrees and extension to 30 degrees.  There was 
no evidence of a lack of endurance or incoordination of the 
lumbar spine.  There was no evidence of palpable spasm of the 
lumbar paravertebral muscles.  Straight leg raising and 
neurological evaluation of the lower extremities were normal.  
X-rays showed mild degenerative changes of the discs at L4-5 
and L5-S1, without evidence of facet sclerosis or arthritis.  
The diagnosis was degenerative disc disease at L4-5 and L5-
S1, which was characterized by the VA examiner as 
"minimal", with only mild restriction and rare medication 
necessary.

August 1998 VA treatment notes indicate that the veteran 
requested a second opinion as to his chronic low back pain.  
He complained of soreness in the back and tightness in the 
right axilla and mid-back.  He also complained of occasional 
radiation of the pain to his groin.  Examination showed good 
ambulation and that the veteran wore a brace.  Right lateral 
flexion was decreased and the veteran had mild tenderness 
over the lower lumbar area.  Strength and deep tendon 
reflexes were within normal limits.  His x-rays and MRI 
results were reviewed and his neurological examination and 
extremities were within normal limits.  The assessment was 
chronic low back pain, degenerative disc disease versus 
muscular.

A September 1998 physical therapy note indicates that the 
veteran complained of occasional sharp pain down the spine, 
with a general ache in the low to mid back, right worse than 
left, with occasional radiation to his groin.  He reported 
that arching his back, lying flat on the floor, or lying on 
his stomach relieved his pain, and that his pain was 
aggravated by increased activity.  He stated that his low 
back pain interfered with his work as a painter.  Physical 
examination showed that his left iliac crest was higher, with 
his truck slightly laterally bent to the left, with increased 
weight bearing on the right and an anterior pelvic tilt.  
Strength was normal and sensation was intact.  A slight "hip 
hike" on the left was noted in examining his gait.  Straight 
leg raising was negative.  There was decreased mobility and 
tenderness at L3-L5 and bilateral lumbar paraspinal 
tenderness.  The "problem list" assessment was minimal 
lumbar mobility on flexion and extension, tightness of the 
low lumbar paraspinals, and tenderness of the lumbar joint.

An October 1998 VA treatment note indicates that the veteran 
attended the kinesiotherapy therapeutic pool for his low back 
pain.  Range of motion was within normal limits, but his 
hamstrings were tight bilaterally.  Strength was within 
normal limits and there was minimal hip hike upon ambulation.  
December 1998 records indicate that the veteran reported that 
his pain is only relieved for 30 to 60 minutes after his 
session, but that his pain level varied from 4 out of 10 to 9 
out of 10.  He also reported that a TENS unit gave him 
moderate relief during and after his workdays.  Pool therapy 
was discontinued in January 1999, after the veteran reported 
that it did not change his back pain.

Private medical records dated January 1999 indicate that the 
veteran was diagnosed by D. A. Fetter, M.D. with chronic 
lumbosacral pain and degenerative arthritis of the lumbar 
spine.  Dr. Fetter indicated that he reviewed the veteran's 
MRI, x-rays, and bone scan from 1996 through 1998.  Dr. 
Fetter also noted that the veteran had symptoms for about 30 
years, but characterized the veteran's back pain and symptoms 
as "intermittent."  Dr. Fetter also noted that the veteran 
used a TENS unit, had complaints of increased urinary 
frequency, and had a history of a cholecystectomy.  The 
veteran reported that his back pain was aggravated by 
increased activities and relieved with rest.  Range of motion 
showed flexion to 75 degrees, extension to 25 degrees, 
lateral bending to 20 degrees, and rotation bilaterally to 20 
degrees.  Heel-toe walking and muscle strength was normal.  
There was no evidence of clonus.  Knee and ankle jerks were 
1+ and sensation was intact.  Straight leg raising was 
normal.  No further orthopedic follow-up was deemed 
necessary. 

Private medical records from Lake Forest Hospital, dated 
February 1999, indicate that the veteran was treated for low 
back pain, which he described as ranging from "nagging" to 
incapacitating.  The veteran stated that it was primarily in 
the right low back, with occasional radiation upwards or into 
the right leg.  He reported that had missed very little work 
due to his low back pain, but that he did miss one week of 
work, and that his co-workers sometimes covered for him at 
work.  He complained that his back pain was occasionally so 
severe that he could not dress himself and that his back pain 
limited his activities.  He related that massage, hot baths, 
and lying down provided relief for his pain.  He also related 
that his TENS unit provided only slight relief and that he 
used Vicodin for his pain as well.  An intensive outpatient 
pain management program, followed by physical and 
occupational therapy was recommended.  Physical examination 
showed that range of motion was flexion to 20 degrees, 
lateral bending to 20 degrees on the left and 15 degrees on 
the right, and rotation to 15 degrees bilaterally.  Extremity 
range of motion was within normal limits.  Straight leg 
raising was negative when sitting and to 15 degrees on the 
left and 10 degrees on the right, limited by pain in the 
lumbosacral area, when supine.  Reflexes were within normal 
limits.  The veteran had supine-major guarding at the 
lumbosacral area.  There was no tenderness.  The diagnosis 
was myofascial pain syndrome.  

A July 1999 VA treatment record indicates that the veteran 
complained of recurrent severe back pain.  An MRI report was 
reviewed, which showed degenerative joint disease, without 
nerve impingement.  The veteran denied bladder and bowel 
problems.  The veteran also stated that a private physician 
suggested epidural injections, but that he was reluctant.  
The examiner indicated that the veteran's persistent low back 
pain was due to his job as a painter and plasterer.  
Examination showed that the veteran had full, but tender 
range of motion, with notable paravertebral spasms upon 
palpation.  The veteran also had good bilateral leg strength, 
without foot drop.  Deep tendon reflexes were 2+.  The 
assessment was exacerbation of chronic low back pain.

Other July 1999 treatment records indicate that the veteran 
had good ambulation, but with tenderness over the thoracic 
and upper lumbar area, with severely restricted mobility of 
the spine.  The impression was chronic back pain secondary to 
degenerative joint disease and myofascial pain syndrome.  In 
addition, records note that the veteran stated that he would 
not do exercises for his back pain.

An August 1999 VA orthopedics treatment note indicates that 
the veteran complained that his back was always sore, 
particularly on the right side, which sometimes radiated to 
the right gluteal area or to the back of his thigh.  He 
complained that his symptoms were worse with prolonged 
sitting or standing, and that laying on his stomach reduced 
his symptoms.  He reported that he had lost time from work 
due to his back, and that he could not participate in all of 
the activities, such as jogging and weight lifting, that he 
used to enjoy.  The examining provider noted that another 
physician felt that the veteran had radiculitis, and 
prescribed medication for the disorder, but that the veteran 
did not take the medication because he disagreed with the 
physician.  The veteran also reported that he had a TENS 
unit, but that he no longer found it useful, and that he 
discontinued swim therapy, muscle relaxants, and pain 
medication because he did not find them useful.  In addition, 
he reported that he was evaluated by the pain clinic at Lake 
Forest Hospital, but that he did not go through with the pain 
management program because he disagreed with the providers.  
He also related that he wore a lumbar support daily.  X-rays 
showed some narrowing of L4-5 and L5-S1.  Physical 
examination showed normal gait and alignment.  Range of 
motion showed minimal flexion and full extension, 75 percent 
of lateral bending, and full rotation.  There was no evidence 
of spasms and the veteran could heel-toe walk.  There were no 
motor deficits and sensation was intact to soft touch.  Deep 
tendon reflexes were normal and straight leg raising was 
borderline positive.  The assessment was chronic low back 
pain with extension into the right gluteal area.

An August 1999 VA physical therapy note indicates that the 
veteran had three sessions of neuromuscular re-education, 
after which the veteran reported that he felt relief, 
although the exercises were not as effective when he did them 
at home. 

A September 1999 VA MRI report indicates that the veteran had 
mild degenerative disc disease at L4-5 and L5-S1 and a far 
lateral disc herniation on the left side of L4-5, adjacent to 
the dorsal root ganglion, which caused minor neural foramina 
compromise.  There was no evidence of significant spinal 
stenosis and alignment was anatomic.  There was normal signal 
in the vertebral bodies.

An October 1999 VA radiology report indicates that the 
veteran had a bone scan which showed mild degenerative 
changes of the cervical, mid-thoracic, and lower lumbar 
spine, as well as of the knees, ankles, and small joints of 
the feet.  His sacroiliac joints were within the normal 
range.  

VA physical therapy treatment notes dated November 1999 show 
that the veteran reported that he was doing his physical 
therapy exercises and using a TENS unit.  He also reported 
that the TENS unit was giving him some relief, as were moist 
heat packs and some of the "gentle exercises."

A November 1999 VA orthopedic treatment note shows that the 
veteran's gait and alignment was normal.  Range of motion 
showed minimal flexion and full extension.  There was no 
evidence of spasm.  The assessment was chronic low back pain 
with extension into the right gluteal area.  Epidural steroid 
injections were recommended, and the veteran was given a work 
restriction of "no heavy lifting [greater than] 20 pounds."

Other VA physical therapy treatment notes dated in November 
1999 indicate that the veteran felt better and "more 
useful" since beginning his exercises, and that he 
considered the epidural steroid injections recommended by the 
orthopedist, but decided against them.

A February 2000 private medical record indicates that the 
veteran had straight leg raising to 45 degrees, deep tendon 
reflexes were 2+, and that there was no evidence of spasm.  
There was tenderness at L3-5.  The diagnosis was severe low 
back pain with bilateral sciatica and herniated L4-5 disc, 
with degenerative joint disease of the lumbar spine and facet 
arthritis of L5-S1.

A March 2000 record from the Saint Therese Medical Center 
states that the veteran complained of low back pain, mostly 
on the right, with radiation to the posterior buttocks, 
thigh, and calf.  He described the pain as a burning, sharp, 
aching, and nagging pain, which was constant, and worsened as 
the day went on.  He also complained of muscle spasms and 
tightness, but denied numbness, weakness, and paresthesia of 
the legs.  He reported that lying down relieved his pain, as 
did relaxation and distraction, and that his pain was 
aggravated with movement and prolonged sitting, standing, or 
walking.  He denied bladder or bowel problems.  Physical 
examination showed normal ambulation.  Flexion was to 45 
degrees and extension was to 20 degrees, with pain.  There 
was no significant spine tenderness, but there was some mild 
paraspinal muscle and gluteal muscle tenderness at the lower 
back.  Straight leg raising was normal.  Sensory examination 
was inconsistent, as there was some evidence of a slight 
sensory deficit to pinprick over the right lateral thigh and 
calf.  Strength was normal and deep tendon reflexes were 
equal and symmetrical.  There was no significant sacroiliac 
joint tenderness.  An MRI of the lumbar spine showed a small 
left foraminal disc herniation at L4-5 and a minor bulge of 
the disc at L4-5 and L5-S1.  The diagnosis was possible 
lumbar radiculopathy secondary to discogenic disease.  The 
veteran underwent a lumbar epidural steroid injection.

In April 2000, the veteran received a foraminal steroid 
injection for his herniated disc of the lumbar spine at Saint 
Therese Hospital.

A July 2000 private MRI report indicates that there was a 
slight reduction in the size of the left foraminal herniation 
at L4-5 and minor degenerative bulging at L4-5 and L5-S1 
associated with minor facet arthropathy.

An August 2000 VA treatment note indicates that the veteran 
reported a long history of problems with his lumbosacral 
spine, with pain in the right lumbosacral spine with 
radiation to the right lower extremity.  He ambulated without 
any aids.  He reported that he had not worked in 4 weeks.  
Physical examination showed negative straight leg raising, 
except for extension of the right knee to 90 degrees 
passively.  There was good range of motion.  The diagnosis 
was radiculitis of the right lumbosacral spine, rule out 
herniated nucleus pulposus of the lumbosacral spine.  

An August 2000 private medical record states that the veteran 
had severe, chronic low back pain with bilateral sciatica.  
Physical examination showed good muscle tone with severe 
range of motion limitations due to pain.  The examining 
provider noted that the veteran was unable to bend and 
stretch due to his back pain, and thus, was unable to perform 
his job duties as a painter.

A November 2000 VA treatment note indicates that the veteran 
reported a history of low back pain with radiation to the 
right leg, which progressed.  Neurological examination showed 
that the veteran ambulated well and that he had pain on 
straight leg raising at 60 degrees.  Motor strength was good 
and reflexes were 1+.  Pinprick sensation was diminished over 
the left L5 dermatome.  The examining provider noted that, 
although an MRI showed that the veteran had a far lateral 
disc herniation at the left L4-5, his symptoms involved his 
right leg.  Conservative treatment was recommended.

A December 2000 VA treatment note indicates that the veteran 
reported a long history of pain of the lumbosacral spine, 
mostly on the right side.  The veteran reported that he had 
problems doing his normal work as a painter and that he could 
not rest at home.  There was no evidence of a progressive 
neurological deficit of the lower extremities.  An x-ray 
showed that the veteran had degenerative disc narrowing and 
spurring of the lumbar spine at L3-4, L4-5, and L5-S1, with 
facet joint arthritis at L4-5, and L5-S1.  There was no 
evidence of spondylolysis or spondylolisthesis.  A CT scan of 
the lumbar spine showed a narrowing of the left-sided neural 
foramina at L3-4 and L4-5 due to an "eccentric" mild to 
moderate disc bulge, with effacement of the epidural fat and 
compression of the nerve root.  There was no evidence of 
focal herniation.  There was edema of the nerve root at the 
L4-5 due to the disc bulge, which also touched the thecal 
sac.  At L5-S2, there was no evidence of disc herniation or 
compression of the nerve roots.  Facet joint arthritic 
changes were noted as being moderately advanced and located 
at all levels.

A January 2001 VA MRI of the thoracic and lumbar spine showed 
a normal thoracic spine and far lateral left disc herniation 
of the left side of L4-5, with narrowing of the neural 
foramen and without significant spinal stenosis.

An April 2001 VA treatment note indicates that the veteran 
had been diagnosed with a "permanent disability of the 
dorsal spine" and that the veteran had more pain after 
working as a painter.  The veteran's physician indicated that 
the veteran's dorsal spine disability interfered with the 
veteran's ability to work, due to his pain, and that the 
veteran had an "approximately 70 [percent] permanent 
disability of the dorsal spine."  The diagnosis was severe 
degenerative arthritis with severe calcifications of the 
dorsal spine.  Oral medication and ointment were recommended.

A July 2001 VA medical record indicates that the veteran was 
treated for dorsal spine pain.  The veteran reported that he 
was working on a regular schedule, although his job caused 
him more discomfort and pain on occasion.  The veteran was 
taking Tylenol and using ointment.

A November 2001 VA medical record indicates that the veteran 
was diagnosed with moderate to severe calcific hypertrophic 
osteoarthritis of the dorsal spine at levels 8 and 9.  His 
symptoms were not found to be indicative of dorsal spinal 
stenosis.  An x-ray showed preserved vertebral heights and 
large marginal osteophytes on the right side, bridging the 
right side of the T8-9 vertebral bodies. 

A May 2002 letter from R. R. Weisz, M.D. indicates that the 
veteran had a history of herniated lumbar disc and a 
diagnosis of chronic lumbosacral pain secondary to 
degenerative arthritis of the lumbar spine.  He complained of 
intermittent low back pain with radiation into the right 
groin area, and described the pain as achy, with "sharp 
components."  He denied numbness, weakness, and 
paresthesias.  He also complained of neck pain.  He reported 
that he used Tylenol #3 for relief of his pain.  Physical 
examination showed that there was a slight limitation of the 
range of motion of the veteran's lumbar spine, without 
evidence of spasm.  Neurological examination was negative for 
atrophy and fasciculation.  Muscle tone was intact and motor 
strength was normal.  Reflexes were 2+, equal, and 
symmetrical.  Babinski reflexes were absent.  Cranial nerves 
were intact.  Sensory examination was within normal limits.  
There was no ataxia or cerebellar signs and coordination was 
intact.  Gait was normal and Romberg's test was negative.  
The impression was lumbosacral spondylosis.

A July 2002 letter from Dr. Weisz indicates that the veteran 
reported a significant amount of intermittent spasms, which 
caused him discomfort in the lumbar area and cervical region.  
Neurological examination was unchanged.

The veteran was afforded another VA examination in November 
2002.  According to the report, the veteran complained of 
daily pain in his lumbar spine, which radiated to his groin.  
He complained that he had daily flare-ups with activity, and 
which were relieved by rest.  He reported that he had 
physical therapy, pool therapy, muscle relaxants, a TENS 
unit, and epidural steroid injections, which provided 
temporary relief.  He also reported that he was given a brace 
two years ago, but discontinued using it after one year 
because he found it uncomfortable.  He related that he worked 
as a painter and that he had been a weight lifter as well.  

Physical examination showed that the veteran was well 
muscled.  There were no spasms palpated, but there was some 
point tenderness on his left lumbar region.  He could toe-
heel walk without difficulty.  Range of motion showed forward 
flexion to 45 degrees, extension to 20 degrees, and lateral 
bending to 20 degrees, limited by complaints of pain.  Deep 
tendon reflexes were 2+ and muscle strength was 5 out of 5.  
Straight leg raising was to 45 degrees, as limited by 
complaints of pain.  There was pain at the left sacroiliac 
joint.  The veteran's MRI reports were reviewed and the VA 
examiner noted that the veteran had degenerative changes at 
L3-4, L4-5, and L5-S1 and a small left lateral disc 
herniation at L4-5, as well as disc bulge at L4-5.  There was 
no evidence of spinal stenosis.  An x-ray of the lumbosacral 
spine showed that the lumbar vertebral bodies were intact and 
that there was minimal narrowing of the intervertebral disc 
space.  There were also small osteophytes on the 
superoanterior margins of the lumbar vertebral bodies.  There 
was no evidence of spondylolysis, compression, or 
spondylolisthesis.  Alignment was normal.  The impression was 
degenerative changes of the lumbar spine.

The veteran's degenerative disc disease of the lumbar spine 
at L4-5 and L5-S1 is rated as 40 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  After the 
veteran initiated this appeal, the regulations pertaining to 
the evaluation of intervertebral disc syndrome were amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(2002).   "[W]here the law or regulation changes after a 
claim has been filed or reopened but before . . . the appeal 
process has been concluded, the version most favorable to the 
appellant should and . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002).  Therefore, the 
Board must evaluate the appellant's claim for an increased 
rating under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to September 23, 2002, the Board cannot apply the 
revised regulations.  In this case, neither set of criteria 
appears to be more favorable to the veteran.

Under the former version of Diagnostic Code 5293, a 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  For the next higher 60 percent disability evaluation, 
there must be pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.

According to the current regulations, effective September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.   A 40 percent disability 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  See 67 Fed. Reg. 54,349 (2002).  For a 60 percent 
disability evaluation to be warranted, there must be 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id. 

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's degenerative disc disease most 
closely approximates the criteria for the currently assigned 
40 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 67 Fed. Reg. 54,345-54,349 (2002).

Upon reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 40 percent disability evaluation, and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has pronounced intervertebral disc syndrome with 
symptoms compatible with sciatic neuropathy such as 
characteristic pain, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief to warrant a 60 percent disability 
evaluation under Diagnostic Code 5293.  With the exception of 
the pain and occasional muscle spasms that the veteran 
experiences, treatment records and the VA examination report 
show little in the way of abnormal neurological findings.  
There is no evidence of numbness, incoordination, or weakness 
in the lower back.  The musculature of the back is normal and 
the veteran had full motor strength.  And, while the veteran 
appears to have tenderness to palpation, his deep tendon 
reflexes were normal and sensation was intact.  Furthermore, 
the veteran ambulated without difficulty or assistive 
devices.  As such, the veteran's symptomatology most closely 
fits within the former criteria for the currently assigned 40 
percent disability evaluation.   

Additionally, the Board finds that the veteran's degenerative 
disc disease is most consistent with the currently assigned 
40 percent disability evaluation and that an increased 
disability evaluation is not warranted upon reviewing the 
current rating criteria in relation to the veteran's 
symptomatology demonstrated after September 2002.  The 
objective clinical evidence of record does not show that the 
veteran has incapacitating episodes due to his low back 
disorder.  An "incapacitating episode" means one that 
requires bed rest and treatment by a physician.  See 67 Fed. 
Reg. 54,349 (2002).  Although the veteran reported that his 
low back disorder requires him to spend time resting and that 
he has taken time off from work, there is no medical evidence 
that the veteran's bed rest or time off is part of treatment 
recommended by a physician.  In this regard, the Board notes 
that the veteran's various treating physicians have advocated 
physical therapy, reduced heavy lifting, and medications, and 
have not, to date, recommended any bed rest.

As noted earlier, the veteran may also be evaluated based on 
a combination of chronic orthopedic and neurologic 
manifestations under 38 C.F.R. § 4.25.  "Chronic orthopedic 
and neurologic manifestations" are those "orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  
Id.  The veteran has no neurological manifestations of his 
low back disorder.  In this regard, while the Board 
acknowledges that the veteran has complaints of lower 
extremity radiculopathy, the Board points out that the 
veteran's treating physicians and the VA examiners could not 
localize a cause for such symptomatology.  Likewise, the 
veteran's deep tendon reflexes were normal and sensation was 
intact.  Furthermore, the Board points out that the veteran's 
orthopedic symptoms would be no more than 40 percent 
disabling under the relevant orthopedic Diagnostic Codes.  
The Board points out that the veteran's range of lower back 
motion is no more than severely limited, as the veteran had 
flexion to 45 degrees and extension to 20 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Similarly, the 
veteran's narrowing of the joint space and limitation of 
motion due to his degenerative disc disease is currently 
accounted for by the 40 percent disability evaluation 
afforded by Diagnostic Code 5295.  Therefore, the Board finds 
that the veteran's degenerative disc disease of the lumbar 
spine at L4-5 and L5-S1 from September 2002 most closely fits 
within the currently assigned 40 percent disability 
evaluation under Diagnostic Code 5293.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285 
and 5289.  With regard to the criteria for residuals of 
fractured vertebra without cord involvement under Diagnostic 
Code 5285, there is no evidence that the veteran has 
fractured vertebrae.  Moreover, while the veteran reports 
that he experiences pain and used a back brace for support, 
he does not have abnormal mobility and his lumbar spine is 
aligned.  These findings do not warrant a 60 percent 
disability evaluation under Diagnostic Code 5285 for 
residuals of a fractured vertebra without cord involvement.

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint."  See Disnay v. Brown, 9 
Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 
87 (25th ed. 1990)).  The evidence establishes that the 
veteran has been diagnosed with a herniated disc and 
degenerative disc disease.  However, the veteran retained a 
significant range of motion and there is no evidence that he 
has a fixed deformity of the lumbar spine.  As such, the 
Board does not believe that an evaluation in excess of 40 
percent under Diagnostic Code 5289 is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for 
intervertebral disc syndrome, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's degenerative disc disease is symptomatic, and he 
reports experiencing pain and stiffness in the lower back, as 
well as pain in his groin and right leg at intermittent 
intervals.  Nevertheless, the veteran retained significant 
function and there is no evidence of fixed deformity.  
Moreover, the veteran's limitation of motion is contemplated 
by the currently assigned 40 percent disability evaluation.  
Therefore, there is no objective clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
40 percent disability rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his degenerative 
disease of the lumbar spine at L4-5 and L5-S1, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the veteran 
reported missing time from his job as a painter due to his 
low back pain.  However, the Board notes that his increased 
pain with activity was attributed by the veteran's treating 
physician at the VA as being due to his dorsal spine 
disorder, for which he is not service-connected.  As such, 
there is no evidence of marked interference with the 
veteran's employment.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine at L4-5 and L5-S1, on either a schedular or extra-
schedular basis.


ORDER

A disability evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine at L4-5 and L5-
S1 is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

